Exhibit FOR IMMEDIATE RELEASE - May 25, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. ANNOUNCES FIRST QUARTER RESULTS FOR Petroflow Energy Ltd.(“Petroflow” or the “Company”) is pleased to announce that it has filed with Canadian and US securities regulatory authorities its unaudited consolidated financial statements for the three months ended March 31, 2009, and the accompanying Management’s Discussion and Analysis and Certification of Interim Filings following becoming a non-venture issuer.These filings are available in their entirety at www.sedar.comand in the US at www.sec.gov/edgar.A summary of these results is given below. Certain selected financial and operational information for the three months ended March 31, 2009 and March 31, 2008 comparatives are set out below and should be read in conjunction with Petroflow’s unaudited financial statements complete with the notes to the financial statements and related MD&A. OVERVIEW AND HIGHLIGHTS Petroflow’s average sales production rate grew to 3,462 boe per day a 60% increase over the first quarter of 2008 average sales production of 2,159 per day and an 8% increase over the fourth quarter of 2008 average sales production of 3,201 boe per day. The Company continues to concentrate its capital expenditures in Oklahoma.The Company drilled one salt water disposal well and one natural gas well in the first quarter of 2009 and put the natural gas well and 6 wells drilled in the fourth quarter of 2008 on stream. Maintaining financial and operational flexibility remains a key element in Petroflow’s business model.In the first quarter of 2009, the Company invested $15.2 million, which is consistent with the $15.3 million spent in the first quarter of Funds from operations declined by 61% in the first quarter of 2009 to $1.3 million from $3.3 million in the first quarter of 2008. Funds from operations for the first quarter were negatively impacted due to the decrease in commodity prices in the first quarter of 2009 which more than offset increases in production. During the first quarter of 2009, Petroflow’s average operating netback per boe (defined as revenue net of commodity derivatives; less, royalties, operating costs and transportation costs) was $17.39 per boe. The realized gain on hedges was reduced by $1.8 million due to the purchase cost of additional puts in the period.The particular hedges will allow the Company to profit from price increase in the future. The Company recorded an $18,000 net loss in the first quarter of 2009 ($0.00 per share - basic and diluted) compared to a net loss of $2.2 million ($0.07 per share - basic and diluted) in the same period of 2008.The decrease in commodity prices in the first quarter of 2009 more than offset increases in production. The global economic and financial crisis has continued to reduce liquidity in financial markets, restrict access to financing and cause significant demand destruction for commodities and lower pricing.These have continued to affect the economy in the first quarter of 2009 and continue to impact the performance of the Company going forward.The Company will continue to be flexible in its capital spending in order to respond to changes in commodity prices, costs and capital markets.In this regard, the Company has temporarily suspended its drilling activities subsequent to March 31, 2009.The Company intends to resume drilling when circumstances warrant. After the first quarter of 2009, Petroflow renegotiated its bank debt covenants to provide greater assurance in meeting its ongoing financial commitments. Petroflow is pleased to announce its financial and operational results for the three months ended March 31, 2009 Financial and Operating
